DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the claims filed April 28, 2022 has been entered.  Claim 1 is currently amended.  Claims 2-5 and 7-9 have been canceled.  Claim 10 remains withdrawn from further consideration.  Claims 1 and 6 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe-Brown (US 4,722,820) in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913), and further in view of Winstead (US 3,235,638) and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
Regarding claim 1, Flecknoe-Brown teaches a forming system that consists of a main machine/extruder (col. 4, lines 50-64; Figure 1 (1)) and a forming machine (7) that are located at a same production line and are sequentially connected (Figure 1; col. 4, lines 50-64) as claimed wherein the main machine/extruder consists of an extrusion mechanism (1); the main machine is capable of heating and stirring a solid raw material into a viscous material by using the extrusion mechanism (col. 4, lines 50-64; col. 6, lines 4-17; extruder screw) and the forming machine consists of a forming mechanism (7) and the forming machine is capable of directly processing the viscous material into a formed product by using the forming mechanism (Figure 1 (8); Figure 3 (9) (10); col. 2, lines 20-59; col. 3, lines 5-20; col. 5, lines 28-51; col. 6, lines 57-65).
Flecknoe-Brown further teaches a cooler is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material; and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism (Figure 1 (5); Abstract; col. 2, lines 50-57; col. 3, lines 5-51; col. 5, lines 18-32), and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 5, lines 28-51; col. 6, lines 57-65).  Further, Flecknoe-Brown teaches the cooler is a rolling mechanism (5) the rolling mechanism consists of two roller shafts disposed vertically in parallel (Figures 1 and 3).  Flecknoe-Browne does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Flecknoe-Brown, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing heat transfer fluids known in the art to be effective at controlling polymer temperature with rollers.
Flecknoe-Brown does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main machine further comprises a filter, wherein the filter is disposed on a side of the main machine; a die head, wherein the die head is disposed on a side of the filter; and a melt pump, wherein the melt pump is disposed between the filter and the die head.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Haindl et al. or Strachan and to have utilized a filter, die head and melt pump as claimed, in the system of Flecknoe-Brown, as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating extrusion of the material in an art recognized suitable manner (Strachan) and for purifying the melt and providing a constant and definable melt flow rate (Haindl et al.).  
Flecknoe-Brown does not teach a cutting mechanism, a picking mechanism and a scrap processing mechanism as claimed.  However, Winstead teaches an analogous system wherein a cutting mechanism (73) is at a same working position as the forming mechanism (col. 5, lines 15-23), a picking mechanism/take-off mechanism (57) and a scrap processing mechanism/granulator (Figure 1) as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and Winstead and to have utilized the cutting mechanism, picking mechanism/take-off mechanism and scrap processing mechanism/granulator in the system of Flecknoe-Brown, as suggested by Winstead, for the purpose, as suggested by Winstead of producing articles at a high-speed of production (col. 2, lines 3-10) in an art recognized suitable manner.
Flecknoe-Brown does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, lines 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Flecknoe-Brown, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while improving line speed (Song et al.).  The combination suggests locating the air cushion lifting mechanisms of the secondary references at the claimed location for the reasons set forth above prior to thermoforming the material.
In the combination, there is no intermediate process of forming a coiled sheet at room temperature. The process suggested by the combination is continuous in the same manner set forth in the instant specification and as claimed.  Namely, the combination suggests continuously feeding the material from the corresponding main machine to the forming machine without coiling/winding the material in an intermediate step. Further, in the combination the cutting mechanism, the forming mechanism and the picking mechanism are capable of moving with the formed product along the production line during processing as cited.
As to claim 6, Flecknoe-Brown teaches wherein the forming mechanism uses a vacuum molding process or blow molding process (col. 3, line 65-col. 4, line 3; col. 5, lines 34-42).  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Queirel (US 4,883,419) in view of either one of Kim et al. (US 2014/0134419) or Cornwall et al. (US 2008/0061466) and further in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913) and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
Regarding claim 1, Queirel teaches a forming system comprising a main machine/extrusion press (1) and a forming machine/mobile assembly (30) comprising a thermoforming mold (53) (col. 3, lines 1-2; col. 5, lines 11–65; Figure 1) that are located at a same production line and are sequentially connected (Figure 1) wherein the main machine/extrusion press (1) consists of an extrusion mechanism (col. 4, lines 13-28) and the forming machine comprises a forming mechanism (col. 3, lines 1-2; col. 5, lines 11-65 (30) (53)),  and the forming machine is capable of directly processing the viscous material into a formed product by using the forming mechanism (Abstract; col. 2, lines 42-col. 3, line 12; col. 7, lines 4-64; Figures 1 and 3 (6b).  Queirel teaches a cooler/rolling machine (7) is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material (col. 4, lines 23-27; col. 4, lines 35-48; col. 50-60; col. 8, lines 15-37); and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism, and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 2, line 41-col 3, line 10; col. 5, line 11-col. 6, line 12; col. 7, lines 4-21).  Queirel teaches wherein the forming machine further comprises a cutting mechanism wherein the cutting mechanism and the forming mechanism are at a same working position (col. 7, lines 43-53); and a picking mechanism, wherein the picking mechanism is connected to the cutting mechanism, and the picking mechanism is disposed downstream of the cutting mechanism (col. 7, lines 50-64; Figure 1 (10) (11) – the portion of the conveying system located downstream of the moving assembly (30) that moves the thermoformed product from the mold and continues to move it downstream).  Queirel teaches wherein the forming system further comprises a scrap processing mechanism (65), wherein the scrap processing mechanism is connected to the picking mechanism, and the scrap processing mechanism is disposed downstream of the picking mechanism (col. 6, lines 39-50; col. 8, lines 1-14).
Queirel teaches that any known type of extrusion press may be utilized and that the material is hot/heated as it leaves the extruder (Abstract), but does not describe the extruder in detail (col. 4, lines 18-22).  As such, Queirel does not explicitly teach the main machine is capable of heating and stirring a solid raw material into a viscous material by using the extrusion mechanism 
However, Kim et al. teach an analogous system wherein the polymer that is extruded for subsequent thermoforming is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Abstract; Figures 4 (110) and 5; paragraphs [0004]-[0006], [0017], [0018], [0035], [0045], [0047]) and Cornwell et al. teach an analogous system wherein the polymer that is extruded for subsequent molding is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Figure 2 (11) (15); Figure 6A (620); paragraph [0046]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Kim et al. or Cornwall et al. and to have utilized an extruder capable of heating and stirring a solid raw material into a viscous material (e.g. a screw extruder) in the system of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing an extruder known in the art to be effective for extruding suitable materials for subsequent shaping.  Queirel provides general teaching and makes clear that known and conventional extruders may be employed. Each of the secondary references provide additional details to flesh out suitable extruders.  These suitable extruders have a screw, as is conventional and which is able to stir the material, and the extruders are able to heat the material as required.  
Further, Queirel teaches the cooler is a rolling mechanism (7) the rolling mechanism consists of two roller shafts disposed vertically in parallel (Figure 1 (8) and (9)).  Queirel does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing heat transfer fluids known in the art to be effective at controlling polymer temperature with rollers.
Queirel does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main machine further comprises a filter, wherein the filter is disposed on a side of the main machine; a die head, wherein the die head is disposed on a side of the filter; and a melt pump, wherein the melt pump is disposed between the filter and the die head.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Haindl et al. or Strachan and to have utilized a filter, die head and melt pump as claimed, in the system of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating extrusion of the material in an art recognized suitable manner (Strachan) and for purifying the melt and providing a constant and definable melt flow rate (Haindl et al.).  
Queirel does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, lines 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism consists of an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Queirel, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet while heating it (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while improving line speed (Song et al.) The combination suggests locating the air cushion lifting mechanisms of the secondary references at the claimed location for the reasons set forth above prior to thermoforming the material.
In the combination, there is no intermediate process of forming a coiled sheet at room temperature. The process suggested by the combination is continuous in the same manner set forth in the instant specification and as claimed.  Namely, the combination suggests continuously feeding the material from the corresponding main machine to the forming machine without coiling/winding the material in an intermediate step. Further, in the combination the cutting mechanism, the forming mechanism and the picking mechanism are capable of moving with the formed product along the production line during processing as cited.
As to claim 6, Queirel teaches the forming mechanism uses a blow molding process or a vacuum molding process (col. 7, lines 16-35).  

Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered.  The amendment to claim 1 has overcome the previous 112 rejections. As such, the rejections have been withdrawn.  Applicant’s arguments regarding the section 103 rejections have been fully considered, but they are not persuasive. As an initial matter, it is noted that the arguments do not address the section 103 rejection based upon Queirel (US 4,883,419) in view of secondary references. As such, the rejection is maintained for the reasons set forth above.
Applicant argues that the combination based upon Flecknoe-Brown fails to teach or suggest the forming system of claim 1 because the claimed invention omits an intermediate process of forming a coiled sheet at room temperature.  This argument is not persuasive. In the combination, there is no intermediate process of forming a coiled sheet at room temperature. The process suggested by the combination is continuous in the same manner set forth in the instant specification and as claimed.  Namely, the combination suggests continuously feeding the material from the corresponding main machine to the forming machine without coiling/winding the material in an intermediate step. In Flecknoe-Brown the basic continuous process is disclosed wherein the material is fed continuously from the corresponding main machine which includes an extrusion mechanism (1) to the forming mechanism (7) without any coiling/winding of the material (Figure 1).  The arguments regarding different temperatures in the secondary references are not applicable to the rejection because those are not the reasons for combining the references with Flecknoe-Brown.  Flecknoe-Brown teaches the basic claimed process and the secondary references are only relied upon as set forth above in the rejection. Similarly, in the combination, the forming mechanism, the picking mechanism, and the cutting mechanism are capable of moving synchronously with the formed product as set forth in the applied prior art as cited.
The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742